                                                                                        FILED
                                                                               2018 Dec-20 PM 04:23
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )     2:18-cr-353-LSC-JEO-1
                                             )
                                             )
                                             )
JUMAR D. SIMS,                               )
                                             )
      Defendant.                             )

                   MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to suppress. (Doc. 20.) The magistrate

judge filed a report and recommendation, recommending that the motion be

denied. (Doc. 26.) The defendant objected. (Doc. 33.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

Court is of the opinion that the report is due to be and hereby is ADOPTED, the

recommendation is ACCEPTED. Consequently, the motion to suppress (doc. 20)

is hereby DENIED.




                                         1
DONE and ORDERED on December 20, 2018.




                                    _____________________________
                                           L. Scott Coogler
                                     United States District Judge
                                                                160704




                                2
